Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.	
Claims 15, 16, 17, 18, and 19 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 15, 16, 17, 18, and 19 respectively of prior U.S. Patent No. 10,997,424. Please refer to the table below regarding representative claim 15. This is a statutory double patenting rejection.

Application No. 17/301,539
US Patent No. 10,997,424
Claim 15. A method comprising:
Claim 15. A method comprising: 
receiving, by a computing system, video frames that depict a sport event, wherein the
depicted sport event includes a depiction of a game time associated with the sport event, and wherein the computing system comprises a processing unit;
receiving, by a computing system, video frames that depict a sport event, wherein the depicted sport event includes a depiction of a game time associated with the sport event, and wherein the computing system comprises a processing unit;
engaging, by the computing system, in digital image processing of the received video
frames to automatically generate sport data that indicates the game time, wherein the digital image processing comprises:
engaging, by the computing system, in digital image processing of the received video frames to automatically generate sport data that indicates the game time, wherein the digital image processing comprises:
(i) identifying a first frame region of the video frames based on the first frame
region depicting a scoreboard,
(i) identifying a first frame region of the video frames based on the first frame region depicting a scoreboard,
(ii) executing a first machine-driven pattern recognition procedure that includes
analyzing the identified first frame region to detect, within the identified first frame region, one or more second frame regions based on the second frame regions depicting text of the scoreboard,
(ii) executing a first machine-driven pattern recognition procedure that includes analyzing the identified first frame region to detect, within the identified first frame region, one or more second frame regions based on the second frame regions depicting text of the scoreboard, 
(iii) in response to detecting the second frame regions, executing a second machine-driven pattern recognition procedure to recognize the text in at least one of the one or more second frame regions, and
(iii) in response to detecting the second frame regions, executing a second machine-driven pattern recognition procedure to recognize the text in at least one of the one or more second frame regions, and
(iv) based at least on the recognizing of the text, generating the sport data that indicates the game time; and in response to completing the digital image processing, carrying out, by the computing system, an action based on the generated sport data.
(iv) based at least on the recognizing of the text, generating the sport data that indicates the game time; and in response to completing the digital image processing, carrying out, by the computing system, an action based on the generated sport data.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, and 20 respectively of U.S. Patent No. 10,997,424. Although the claims at issue are not identical, they are not patentably distinct from each other because patent representative claims 1 and 20 require the additional elements (See the underlined elements shown in the table below for application method claims 1 vs. patent method claim 1 and application system claim 20 vs. patent system claim 20 respectively) not required by application claims 1 and 20 respectively. However, the conflicting claims are not patentably distinct from each other because:
The claims recite common subject matter;
Whereby representative application representative claims 1 and 20, which recite the open ended transitional phrase "comprising", do not preclude the additional elements recited by representative patent claims 1 and 20 respectively, and
Whereby the elements of representative application claims 1 and 20 are fully 
anticipated by representative Patent claims 1 and 20, and anticipation is "the ultimate or epitome of obviousness" (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ
293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).
Application No. 17/301,539
US Patent No. 10,997,424
Claim 1. A method comprising:
Claim 1. A method comprising:
receiving, by a computing system, video frames that depict a sport event, wherein the video frames include a depiction of data associated with the sport event, and wherein the computing system comprises a processing unit;
receiving, by a computing system, video frames that depict a sport event, wherein the depicted sport event includes a depiction of a sport score associated with the sport event, and wherein the computing system comprises a processing unit;
engaging, by the computing system, in digital image processing of the received video
frames to automatically generate sport data, wherein the digital image processing comprises:
engaging, by the computing system, in digital image processing of the received video frames to automatically generate sport data that indicates the sport score, wherein the digital image processing comprises:
(i) identifying a first frame region of the video frames based on the first frame
region depicting a scoreboard,
 (i) identifying a first frame region of the video frames based on the first frame region depicting a scoreboard, 
(ii) executing a first machine-driven pattern recognition procedure that includes
analyzing the identified first frame region to detect, within the identified first frame region, one or more second frame regions based on the second frame regions depicting text of the scoreboard,
(ii) executing a first machine-driven pattern recognition procedure that includes analyzing the identified first frame region to detect, within the identified first frame region, one or more second frame regions based on the second frame regions depicting text of the scoreboard,
(iii) in response to detecting the second frame regions, executing a second machine-driven pattern recognition procedure to recognize the text in at least one of the one or more second frame regions, and
(iii) in response to detecting the second frame regions, executing a second machine-driven pattern recognition procedure to recognize the text in at least one of the one or more second frame regions, and
(iv) based at least on the recognizing of the text, generating the sport data; and
in response to completing the digital image processing, carrying out, by the computing
system, an action based on the generated sport data.
(iv) based at least on the recognizing of the text, generating the sport data that indicates the sport score; and in response to completing the digital image processing, carrying out, by the computing system, an action based on the generated sport data


Application Claim 20. A computing system comprising:
Patent claim 20. A computing system comprising:
a processing unit;
a processing unit;
non-transitory data storage; and
non-transitory data storage; and
program instructions stored in the non-transitory data storage and executable by the
processing unit to:
program instructions stored in the non-transitory data storage and executable by the processing unit to:
receiving video frames that depict a sport event, wherein the video frames include
a depiction of data associated with the sport event, and wherein the computing system
comprises a processing unit;
receive video frames that depict a sport event, wherein the depicted sport event includes respective depictions of one or more of a sport score and a game time associated with the sport event, 
engaging in digital image processing of the received video frames to automatically
generate sport data, wherein the digital image processing comprises:
engage in digital image processing of the received video frames to automatically generate sport data that indicates one or more of the sport score and the game time, wherein the digital image processing comprises: 
(i) identifying a first frame region of the video frames based on the first frame region depicting a scoreboard,
(i) identifying a first frame region of the video frames based on the first frame region depicting a scoreboard,
(ii) executing a first machine-driven pattern recognition procedure that
includes analyzing the identified first frame region to detect, within the identified
first frame region, one or more second frame regions based on the second frame
regions depicting text of the scoreboard,
(ii) executing a first machine-driven pattern recognition procedure that includes analyzing the identified first frame region to detect, within the identified first frame region, one or more second frame regions based on the second frame regions depicting text of the scoreboard,
(iii) in response to detecting the second frame regions, executing a second machine-driven pattern recognition procedure to recognize the text in at least one of the one or more second frame regions, and
(iii) in response to detecting the second frame regions, executing a second machine-driven pattern recognition procedure to recognize the text in at least one of the one or more second frame regions, and
(iv) based at least on the recognizing of the text, generating the sport data; and in response to completing the digital image processing, carrying out an action based on the generated sport data.
(iv) based at least on the recognizing of the text, generating the sport data that indicates one or more of the sport score and the game time, and in response to completing the digital image processing, carry out an action based on the generated sport data.


Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665